DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 39 and 40 are objected to because of the following informalities:
Claim 39 recites the limitation "said compression spring" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "said load cell" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "said tube" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0369694 by Neale et al. (“Neale”)  in view of U.S. Patent 9,581,533 issued to Wu et al. (“Wu”).

	As for claim 1, Neale discloses a target body for safety testing, comprising:
a head model (1);

a plurality of force sensor units (12) distributed over said head model (1); and
a mounting plate or base platform (see Fig. 3) attached to said head model (1), said force sensor units (12) being adjustably attached (via 7-11, 13-16) to said mounting plate or base platform.
Neale does not disclose that a lower end of a compression spring rests against a contact pin that in turn applies a force exerted by said compression spring onto a load cell.
However, Wu discloses a lower end of a compression spring (69) that rests against a contact pin (64, 68) that in turn applies a force exerted by said compression spring (69) onto a load cell (52).  Wu discloses that the compression spring, contact pin and load cell are part of a hardness testing machine (Abstract).
Neale and Wu disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the target body of Neale and the compression spring, contact pin and load cell of Wu by providing the hardness testing machine of Wu separately from the target body of Neale, and that in combination, the target body of Neale and the hardness testing machine of Wu merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the target body of Neale by separately providing the .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0369694 by Neale et al. (“Neale”)  in view of U.S. Patent 6,871,525 issued to Withnall et al. (“Withnall”).

	As for claim 1, Neale discloses a target body for safety testing, comprising:
a head model (1);
a helmet (3) mounted to said head model;
a plurality of force sensor units (12) distributed over said head model (1); and
a mounting plate or base platform (see Fig. 3) attached to said head model (1), said force sensor units (12) being adjustably attached (via 7-11, 13-16) to said mounting plate or base platform.
Neale does not disclose that a tube is adjustable in height and location on said mounting plate or base platform.
However, Withnall a tube (80; col. 6, lines 21-23) that is adjustable in height and location on a mounting plate or base platform (col. 5, lines 5-17).  Withnall discloses that the tube (80) corresponds to the neck of a head model (see Figs. 6 and 7).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the target body of Neale to include the tube as disclosed by Withnall in order to permit any location of a head model to be impacted from any direction by an impact face (Withnall: col. 5, lines 14-17).
Allowable Subject Matter
Claims 34, 36 and 37 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that amended claims 39 and 40 include the limitations of base claim 34 but do not include the limitations of intervening claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853